DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 states “wherein a portion where the engagement portions are provided is knurled”. It appears the claim should be written as “wherein a portion, where the engagement portions are provided, is knurled”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the applicant states “a plurality of engagement portions are provided on inner peripheral portions of the cap bodies”. However, claim 1, from which claim 5 depends, states “the cap including: a plurality of cap bodies that have engagement portions projecting toward the reinforcement portion”. It is unclear if “a plurality of engagement portions” is the same or different from “engagement portions”. The specification only discusses engagement portions 28 (paragraph 25: in the form of engagement claws). Throughout the specification, “engagement portions/claws are always referenced as reference 28. Since no other reference character exists which might show a difference between “engagement portions” and “a plurality of engagement portions”, it appears they are the same. Therefore, this limitation appears to be introduced twice, falling under double inclusion. Where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989). Under this assumption, examiner will treat the limitation as follows “the engagement portions are provided on inner peripheral portions of the cap bodies”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Double Patenting
	In view of the terminal disclaimer, filed in application 16/942,766 with respect to the present application (16/732,569), a double patenting rejection would be overcome.

Allowable Subject Matter
Claims 1-4 allowed.
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takami (US 20210237367 and US 20210254787) discloses a pressure container, liner, reinforcement portion made of a fiber resin, a cap as a single body with engagement portions projecting towards the reinforcement portion.
Wilder (US 20190186693) discloses a pressure container, liner, reinforcement portion, a cap as a single body with engagement portions projecting towards the reinforcement portion and a reinforcing element having multiple bodies.
Tarapata et al. (US 8,925,756) discloses a pressure container, liner, reinforcement portion, a cap as a single body with engagement portions projecting towards the reinforcement portion.
Baumer et al. (US 11,098,801) discloses a pressure container, liner, reinforcement portion, a cap as a single body with engagement portions projecting towards the reinforcement portion.
Moutray et al. (US 10,753,474 and US 11,209,085) discloses a pressure container, liner, reinforcement portion made of a fiber resin, a cap as a single body with engagement portions projecting towards the reinforcement portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735